Citation Nr: 0841181	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for A claimed bilateral 
hearing loss (BHL).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran.




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision.  

The Board notes that the veteran filed a Notice of 
Disagreement with an October 2007 RO rating decision denying 
the veteran's claim of service connection for tinnitus.  

Up until present, the issue has not been developed or 
certified for appellate consideration.  Therefore, it is not 
presently before the Board and must be referred to the RO for 
any indicated action.  

The Board further notes that during his hearing the veteran 
appeared to raise a claim for an increased rating of his 
service-connected left arm disability.  The matter is 
accordingly referred to the RO for issuance of a Veteran's 
Claims Assistance Act of 2000 (VCAA) notice and further 
development.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due to acoustic trauma during 
the veteran's active service, which included combat with the 
enemy while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for BHL has been 
accomplished.  


II.  Analysis


Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

The Board notes that in the case of a veteran who engaged in 
combat with the enemy during a period of war, lay evidence of 
in-service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996).  

For hearing loss, service connection may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Also, service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss (SNHL), 
where demonstrated to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.  

In this case, the results of several audiological evaluations 
are of record, including an April 2006 VA audiological 
evaluation and private audiological evaluations from June 
2005, September 1982 and December 1988.  These audiological 
evaluations shows auditory thresholds meeting the criteria of 
38 C.F.R. § 3.385.  The veteran is accordingly shown to have 
a current bilateral hearing loss disability as defined by the 
regulation.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In that regard, the veteran underwent a VA audiological 
evaluation in April 2006.  After reviewing the claims file, 
the audiologist opined that the veteran's current BHL was 
less likely than not caused by or the result of military 
service.  The audiologist explained that the service medical 
records contain evidence of no significant threshold shift 
between 2-4000 Hz, which are the frequencies most likely to 
be affected by acoustic trauma.  The audiologist also found 
that any threshold shift at 500 Hz was likely due to a 
temporary middle ear pressure or middle ear fluid condition 
that was resolved during service.  

The audiologist's findings are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a medical 
expert's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, 
knowledge and skill in analyzing the data, and the medical 
conclusion reached; as true with any piece of evidence, the 
credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In that regard, the Board finds that the VA audiologist's 
opinion is of limited probative value.  Although noted by the 
audiologist, her opinion did not appear to take into 
consideration the nature and circumstances of the veteran's 
active service.  

In addition, the veteran, in a subsequent statement, 
explained that he misunderstood one of the audiologist's 
question, which caused him to mischaracterize his symptoms as 
beginning only three to four years prior to the evaluation, 
rather than during service.  Therefore, the audiologist was 
unable to account for the veteran's credible reports of 
having ear trouble in service.  

On the other hand, the Board finds the veteran's lay 
statements particularly probative.  Throughout the course of 
the appeal and, in particular, during his hearing before the 
Board, the veteran detailed his exposure to acoustic trauma 
as a machine gunner in an armored escort truck in Vietnam, 
and the nature of his symptoms during service.  

Since, the veteran's service medical records provide 
objective evidence that he personally participated in combat 
with the enemy, his statements must be afforded significant 
deference. See 38 U.S.C.A. § 1154(b); Libertine, 9 Vet. App. 
at 524; Collette, 82 F.3d at 392-94.  

The veteran also testified that he has experienced the 
symptoms of hearing loss since service.  As a layperson, the 
veteran is competent to testify in regard to the continuity 
of his symptomatology since service.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

For these reasons, the Board finds the evidence to be in a 
state of relative equipoise in showing that the claimed BHL 
was as likely as not incurred in active service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Accordingly, by extending 
the benefit of the doubt to the veteran, service connection 
for the BHL is warranted.   


ORDER

Service connection for the bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


